Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3. 	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US 2019/0343462 A1) in view of Shaw et al. (US Patent Number 6,014,587).
Regarding claim 1, Grant teaches a patient monitoring system (device for measuring and providing electrical signals to the user’s brain or heart [abstract, 0002, 0005]) comprising:
a patient monitoring channel including a first electrode and a second electrode (the bioelectrical signals are monitored from the first and second electrodes 114 / 134 [0022, 0065, 0071, FIG. 1A, FIG. 1C]), each electrode coupled to a respective lead (each of the electrodes 114 / 134 are connected with a respective lead 116 / 136 [0024, 
 an Alternating Current source structured to inject a test current to the first electrode lead or the second electrode lead (a test current or signal is applied to the first electrode of the pluralities of electrodes [abstract, 0009, 0022, 0026]) ; and 
a differential amplifier structured to measure differences between signals received from the first electrode lead and the second electrode lead (the test signal or current is used to determine the voltage differences between the first and second electrodes [abstract, 0009, 0022, 0026]. The electrodes are connected to an 8-channel differential amplifier that is used to measure the voltage difference between each of the electrodes [0109, FIG. 5]).
Grant does not explicitly teach the patient monitoring system within an Electroconvulsive Therapy (ECT).  
The prior art by Shaw is analogous to Grant, as they both teach medical devices that comprise electrodes for stimulating and sensing electrical activity from the user’s scalp ([column 21, lines 50-67]). 
Shaw teaches the patient monitoring system within an Electroconvulsive Therapy (ECT) device ([abstract, column 4 lines 17-40]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Grant’s patient monitoring system to be integrated into an ECT device, as taught by Shaw. The advantage of such modification will providing the capability of using the ECT to induce and monitor seizure activity ([column 31 lines 15-28]). 
. 

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 3-5 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Grant et al.
Regarding claim 3, Grant teaches a method of evaluating a quality of an electrode contact with a skin surface (method for assessing the connection quality between the electrodes 134 and the skin of the user [abstract, 0009, 00022, 0071]), the method comprising: 

4814-1335-8817.1comparing a difference between an electrical signal received from the lead of the injected electrode as well as from a lead of a passive sensed electrode; and evaluating the compared difference (the 8-channel differential amplifier is used to analyze the test current to determine the voltage difference between a first electrode and a second electrode [abstract, 0009, 0022, 0109]). 
Regarding claim 4, Grant teaches in which evaluating the compared difference comprises comparing the compared difference to a predetermined threshold (As stated above, the differential amplifier is used to measure the voltage difference between each of the electrodes [abstract, 0009, 0022, 0109]. In response to measuring the voltage difference, an impedance is determined [0009, 0022, 0109]. The impedance is then compared to a predetermined impedance threshold [0009, 0022]). 
Regarding claim 5, Grant teaches in which the electrode is an electrode in an EEG channel, an ECG channel, or an EMG channel (EEG, ECG, or EMG channels [0020]). 



Statement on Communication via Internet
6. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 	

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        /ANKIT D TEJANI/Primary Examiner, Art Unit 3792